


Exhibit 10.1


SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

          This Second Amendment to Amended and Restated Credit Agreement (the
“Second Amendment”) is made as of the 6th day of September, 2005 by and among



  PATHMARK STORES, INC., a corporation organized under the laws of the State of
Delaware, having a place of business at 200 Milik Street, Carteret, New Jersey
07008;



the LENDERS party hereto; and



FLEET RETAIL GROUP, LLC (f/k/a Fleet Retail Group, Inc.), as Administrative
Agent and Collateral Agent for the Lenders, a Delaware corporation, having a
place of business at 40 Broad Street, Boston, Massachusetts 02109



THE CIT GROUP/BUSINESS CREDIT, INC, as Syndication Agent; and



GMAC COMMERCIAL FINANCE LLC and GENERAL ELECTRIC CAPITAL CORPORATION, as
Co-Documentation Agents

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

WITNESSETH

          WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent,
the Lenders, the Syndication Agent, and the Co-Documentation Agents have entered
into an Amended and Restated Credit Agreement dated as of October 1, 2004 (as
amended and in effect, the “Credit Agreement”); and

          WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent,
the Lenders, the Syndication Agent, and the Co-Documentation Agents have agreed
to amend certain provisions of the Credit Agreement as set forth herein.

          NOW THEREFORE, it is hereby agreed as follows:



1. Definitions: All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.



2. Amendments to Article I. The provisions of Article I of the Credit Agreement
are hereby amended by deleting the word “and” at the end of clause (f) of the
definition of “Permitted Investments”, by deleting the period at the end of
clause (g) of the definition of “Permitted Investments” and substituting “; and”
in its stead and adding the following new clause (h):



(h) Investments made in accordance with the investment policy of the Borrower
set forth as Schedule A hereto.



3. Amendment to Schedules. The Schedules to the Credit Agreement are hereby
amended by adding Schedule A in the form annexed hereto.

1



4. Conditions to Effectiveness. This Second Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Agent:



a. This Second Amendment shall have been duly executed and delivered by the
Borrower, the Administrative Agent, the Collateral Agent and the Required
Lenders. The Administrative Agent shall have received a fully executed copy
hereof and of each other document required hereunder.



b. The Borrower shall have reimbursed the Administrative Agent for all expenses
due and payable in connection herewith, including, without limitation, its
reasonable attorneys’ fees.



c. No Default or Event of Default shall have occurred and be continuing.



d. The Borrower shall have provided such additional instruments and documents to
the Administrative Agent as the Administrative Agent and its counsel may have
reasonably requested.



5. Miscellaneous.



a. Except as provided herein, all terms and conditions of the Credit Agreement
and the other Loan Documents remain in full force and effect. The Borrower
hereby ratifies, confirms, and reaffirms all of the representations, warranties
and covenants therein contained. Without limiting the generality of the
foregoing, the Borrower hereby acknowledges, confirms and agrees that all
Collateral shall continue to secure the Obligations as modified and amended
pursuant to this Second Amendment, and any future modifications, amendments,
substitutions or renewals thereof.



b. This Second Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered,
each shall be an original, and all of which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page hereto by
telecopy shall be effective as delivery of a manually executed counterpart
hereof.



c. This Second Amendment expresses the entire understanding of the parties with
respect to the matters set forth herein and supersedes all prior discussions or
negotiations hereon. Any determination that any provision of this Second
Amendment or any application hereof is invalid, illegal or unenforceable in any
respect and in any instance shall not effect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Second Amendment.

2

          IN WITNESS WHEREOF, the parties hereto have caused this Second
Amendment to be executed and their seals to be hereto affixed as the date first
above written.

  PATHMARK STORES, INC.

/s/ Frank Vitrano

--------------------------------------------------------------------------------

Frank Vitrano
President and Chief Financial Officer

FLEET RETAIL GROUP, LLC, as Administrative Agent,
Collateral Agent and Lender

/s/ Keith Vercauteren

--------------------------------------------------------------------------------

Keith Vercauteren
Director

GMAC COMMERCIAL FINANCE LLC

/s/ Christopher M. Gauch

--------------------------------------------------------------------------------

Christopher M. Gauch
Vice President

GENERAL ELECTRIC CAPITAL CORPORATION

/s/ Craig Winslow

--------------------------------------------------------------------------------

Craig Winslow
Senior Vice President

THE CIT GROUP/BUSINESS CREDIT, INC.

/s/ Steven Schuit

--------------------------------------------------------------------------------

Steven Schuit
Vice President

WELLS FARGO FOOTHILL, LLC

/s/ Eunnie Kim

--------------------------------------------------------------------------------

Eunnie Kim
Vice President

3

Schedule A

PATHMARK STORES, INC.

GENERAL POLICY STATEMENT FOR INVESTMENT

OF CORPORATE FUNDS



1. STATEMENT OF OBJECTIVES

To ensure safety of corporate investments

To ensure liquidity to meet projected and emergency cash needs

To maximize yields without undue risk as to safety and liquidity



2. APPROVED INVESTMENTS

Any investment or direct obligations of the United States of America, or any
agency thereof, or obligations guaranteed by the United States of America or any
agency thereof

Domestic Certificates of Deposit, Eurodollar Certificates of Deposit and Time
Deposits of major U.S. and approved foreign banks

Prime Commercial Paper, minimum rating of A-3 / P-3

Auction Rate Securities (considered marketable securities)

Investments in Securities issued or guaranteed by any state, commonwealth or
territory of the United States of America or by any political subdivision or
taxing authority thereof, rated at least “A” by Standard & Poor Ratings Group or
“A” by Moody’s Investors Services, Inc.

Federal Agency Securities (Fannie Mae, Sallie Mae, etc.)

Repurchase Agreements (fully collateralized…with formal agreements)

Pre-funded Municipal Securities (Treasury Equivalent)

Institutional Money Market Funds

Bankers Acceptance (Normal Bank Deposits)



3. INVESTMENT DOLLAR LIMITATIONS

Purchase of United States Government obligations are not subject to investment
dollar limitations.

The total holdings in any single bank’s Domestic Certificates of Deposit,
Eurdollar Certificates of Deposit and Time Deposits cannot exceed $15 million.
Included in this limit would be any investments in the bank holding company’s
commercial paper.

Commercial paper purchases are subject to $15 million limit per industrial or
bank holding company.

The limits may be exceeded on an individual transaction basis with the written
approval of the Chief Financial Officer.

4



4. MATURITY LIMITATION

Investment maturities can only be determined once the Company’s cash managements
needs have been taken into consideration. Generally, maturities should be less
than 90 days.

Exception to above would be Auction Rate Securities (“ARS”) that have scheduled
rate/auctions every 7, 28 or 35 days and Federal Agency Paper which may go
beyond 90 days upon approval of Chief Financial Officer.

Maturities beyond 35 days require bids from at least two investment banks /
dealers.



5. SAFEKEEPING OF SECURITIES

Written confirmation on all securities purchased or sold, regardless of maturity
date, whether owned outright or under repurchase agreement, must be postmarked
within two days of the transaction date and addressed to the Treasury
Department. Electronic online confirmations are an acceptable substitute if
posted by next day following the transaction.



6. FUNDS TRANSFER BANK LIMITATION

All transfers of funds on the purchase or sales of securities will be made
through approved banks and such arrangements will be telephonically confirmed by
the Cash Manager on the day of the investment. Additionally, a formal log will
be kept for all investments.

Others as may be approved from time to time by the Chief Financial Officer.



7. AUTHORITY TO RECOMMEND POLICY CHANGES

The Investment Policy Statement will be reviewed at least annually. Any
recommended changes resulting from the annual review will be approved by the
Chief Financial Officer.

The approved investments list will otherwise be monitored for potential
deletions, which can be made at any time.

Deletions will be based on information indicating material deterioration in
either the issuer’s financial strength and/or the marketability of its security.



8. AUTHORITY TO TRANSACT BUY-SELL ORDERS

The following individuals are designated as authorized agents to transact
buy-sell orders: (1) Cash Manager; (2) Manager of Banking & Electronic Payment
Systems; (3) Assistant Vice President, Treasury.

The Cash Manager is designated responsible for completing all paperwork and
transactions pertinent to the execution and confirmation of the buy-sell order;
for instructing the bank payment or collection of monies resulting from the
purchase, required records of current holdings’ and for the preparation of daily
and weekly investment status reports; preparation of all required accounting
records.



a. CRITERIA FOR CHOOSING ELIGIBLE BANK ISSUERS FOR DOMESTIC CERTIFICATES OF
DEPOSIT AND EURODOLLAR CERTIFICATES OF DEPOSIT AND TIME DEPOSITS



 * To be eligible for Certificates of Deposits or Time Deposits investments, the
   bank holding company must have outstanding commercial paper rated at least
   A-2 or the equivalent thereof by Standard & Poor’s or P-2 or the equivalent
   thereof by Moody’s Investor Service. Further, the bank should have assets of
   at least $10 billion.

5



Maturities, 90 days or less after the date of purchase.



 * Foreign bank issuers based in any of the following countries are acceptable:
   United Kingdom, Canada, Germany, Switzerland, Netherlands or Japan.



b. CRITERIA FOR CHOOSING ELIGIBLE ISSUERS FOR COMMERCIAL PAPER



Commercial paper must be rated at least A-3 by Standard and Poor’s or P-3 by
Moody’s.



c. CRITERIA FOR CHOOSING ELIGIBLE INVESTMENT BANKS / DEALERS



Dealer must be an official issuer of commercial paper approved for Pathmark
purchase.



Dealer must be approved by the Chief Financial Officer.



  Approved by:

/s/ Frank Vitrano

--------------------------------------------------------------------------------

Frank Vitrano
President and Chief Financial Officer

6